Citation Nr: 0811282	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for resection of the 
distal right ulna with arthritis, currently rated at 20 
percent disabling.  

2.  Evaluation of residuals of chip fracture of the right 
elbow with arthritis and limited motion, rated at 0 percent 
disabling from April 24,1997 to May 30, 1997.  

3.  Evaluation of residuals of chip fracture of the right 
elbow with arthritis and limited motion, rated at 10 percent 
disabling from May 30, 1997 to July 12, 2007.  

4.  Evaluation of residuals of chip fracture of the right 
elbow with arthritis and limited motion, rated at 20 percent 
disabling from July 12, 2007.  

5.  Entitlement to a combined service connected disability 
evaluation in excess of 40 and 50 percent.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision rendered 
by the Oakland, California Regional Office (RO) of the 
Department of Veteran Affairs (VA), which granted service 
connection for a chip fracture of the right elbow and denied 
an increased rating for residuals of a resection of the right 
ulna with arthritis.  The veteran also appealed an October 
2003 rating decision that established a combined 40 percent 
service- connected disability rating.  

The Board notes that the veteran is invited to file a claim 
for compensation for finger disabilities.  


FINDINGS OF FACT

1.  Resection of the distal right ulna with arthritis is 
manifested by flare-ups of pain, and nonunion of olecranon 
fracture and evidence of osteoarthritis of the ulnar humeral 
joint.   

2.  From April 24, 1997 to May 30, 1997, residuals of chip 
fracture of the right elbow with arthritis and limited motion 
was manifested by a range of motion of 50 degrees of 
pronation and 20 degrees of supination.

3.  From May 30, 1997 to July 12, 2007, residuals of chip 
fracture of the right elbow with arthritis and limited motion 
was manifested by a range of motion of 50 degrees of 
pronation and 20 degrees of supination. 

4.  On and after July 12, 2007, residuals of chip fracture of 
the right elbow with arthritis and limited motion is 
manifested by a range of motion of the forearm with 60 
degrees of pronation and 45 degrees of supination.  

5. The veteran's service-connected disabilities total a 40 
and 50 percent rating upon application of the Combined Rating 
Table.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for resection of the distal right ulna with 
arthritis (dominant) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5211.   

2.  From April 24, 1997 to May 30, 1997, residuals of chip 
fracture of the right elbow with arthritis and limited motion 
was 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West  
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007).

3.  From May 30, 1997 to July 12, 2007, residuals of chip 
fracture of the right elbow with arthritis and limited motion 
was 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West  
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007).  

4.  The criteria for a rating in excess of 20 percent 
disabling for residuals of chip fracture of the right elbow 
with arthritis and limited motion (dominant) on and after 
July 12, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007).

5.  The RO properly calculated the combined schedular rating 
for all service-connected disabilities and the veteran is not 
entitled to a higher combined rating by operation of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.25, 4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letters dated 
in June 2002, May 2003, July 2004 and May 2007.  While the 
letters were sent to the veteran after the initial 
adjudication of this case, the Board finds that the veteran 
has been given sufficient notice and has not prejudiced 
thereby because notice was given prior to the readjudication 
of the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in May 2007 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a SSOC.  
Mayfield, supra, at 1328.  Thus, VA's duty to notify in this 
case has been satisfied and there is no prejudice to the 
veteran as he has been provided a meaningful opportunity to 
participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Factual Findings 

The veteran served on active duty from July 1958 to July 
1961.  During service the veteran fell from a cliff and 
fractured his right ulna and radius.  

A July 1996 VA compensation and pension examination showed a 
right hand grip about 80% of the left handed grips.  The 
right wrist was capable of dorsiflexion to 40 degrees and 
palmarflexion was 50 degrees.  Ulna deviation of the right 
wrist was limited to 20 degrees and radial deviation was 
limited to about 10 degrees.  Flexion was to 130 degrees.  
Examination further showed that the right elbow could only 
extend to 160 degrees.  The veteran was diagnosed with a 
history of extensive but remote injury to both arms and 
wrists with evidence of residual traumatic arthritis and 
degenerative joint disease.  

In a September 1997 VA compensation and pension examination 
it was noted that the veteran's right elbow dislocation was 
reduced and the various fractures repaired.  Partial 
ankylosis of the right wrist and elbow was noted.  
Examination of the right forearm and wrist showed that the 
right forearm had no palpable tenderness.  The right wrist 
revealed 50 degrees of flexion, 50 degrees of dorsiflexion, 
and 30 degrees of radial and ulnar deviation.  The veteran's 
third, fourth, and fifth fingers, the proximal 
interphalangeal joint was fixed at 30 degrees of flexion and 
would not totally straighten.  The strength in the hands was 
normal.  The veteran was diagnosed with right  humeral 
fracture with residual pain, right ulnar dislocation with 
chronic ankylosis, right forearm status post radial and ulnar 
fracture with chronic pain, right wrist ankylosis secondary 
to original injury and contraction of fingers three, four and 
five proximal interphalangeal joint.  

In a supplement to the September 1997 examination report, 
impressions of advanced degenerative change at the right 
elbow joint with sclerosis and narrowing at the articulation 
of the radius with the capitulum, old distal right radius and 
ulna fracture with surrounding callus formation and old ulnar 
styloid fracture with very well-corticated loose bodies in 
the expected position of the ulnar styloid process were 
given.  

In a May 1999 VA compensation and pension examination 
conducted to clarify the results of the September 1997 
examination, the examination showed the veteran's right elbow 
was moderately ankylosed and that he had 50 degrees of 
flexion in its fully extended position and 120 degrees of 
flexion maximum.  His right elbow exhibited 50 degrees of 
pronation and 20 degrees of supination, and his right forearm 
had no palpable tenderness.  The veteran was diagnosed with 
right humeral fracture with some residual discomfort, right 
ulnar dislocation with chronic ankylosis of the right elbow, 
right wrist ankylosis secondary to original injury and 
contractures of fingers, 3, 4, and 5 proximal interphalangeal 
joints.  

In a June 2003 VA compensation and pension examination, the 
veteran reported increasing pain and stiffness.  Examination 
showed equal active and passive motion.  He had 45 degrees 
flexion contracture in his right elbow, so his range of 
motion was from 45 degrees to 130 degrees of flexion.  He had 
pain with the extension motion, but no pain with the flexion 
motion at the end point.  He had 20 degrees of supination and 
painful pushing to the extreme.  The veteran had 70 degrees 
of pronation of his forearm also painful at the end point.  
He had 60 degrees of wrist extension and 40 degrees of wrist 
flexion, 35 degrees of ulnar deviation and 20 degrees of 
radial deviation.  There was some tenderness about the elbow 
at the level of the joint line, both medially and laterally, 
and also tenderness about his wrist at the level of the 
joint.  It was noted that he had good extension and flexion 
strength in his elbow.  His wrist was a little weaker in 
flexion and extension, and there was no fixed ankylosis.  

Further examination showed forearm deformity at the wrist 
joint with advance osteoarthritis of the radial carpal joint.  
There was an absence of the distal ulna due to a prior 
resection and advanced arthritic changes in the distal radial 
ulnar joint, as well as in the radial carpal joint.  His 
distal radius was in a fixed malunion type position with 
dorsal angulation of about 15 degrees.  The elbow showed 
advance osteoarthritis with large osteophytes and lack of 
joint space.  Good extension strength was noted.  An 
assessment of advanced osteoarthritis of the wrist with a 
fixed deformity, no distal ulna and advanced osteoarthritis 
of the distal radial ulnar joint was given.  

The veteran was afforded another VA compensation and pension 
in June 2004.  It was noted that the veteran experienced 
chronic pain and that he has never had full range of motion 
of his elbow.  This examination showed that the veteran's 
right elbow was severely deformed.  He had a range of motion 
between 45 and 120 degrees and full pronation.  He had zero 
degrees of supination.  The hand strength was somewhat 
diminished but not affected by the elbow.  The Deluca signs 
were excursion 2 to 3, speed 3, strength 3, coordination 1 to 
2 and endurance 2.  There was no pain associated with the 
movements and the veteran was not limited because of pain in 
the elbow.  However, he was limited because of the lack of 
range of motion  which interferes with his coordination.  The 
right elbow showed extensive hypertrophic bone reaction 
involving all bones composing the elbow joint.  An impression 
of excessive hypertrophic bone formation involving all bones 
of the elbow joint, probably the result of old remote injury 
was given.  A diagnosis of status post severe dislocation of 
the right elbow with bone chip, accompanying fractures of the 
radius and ulna with secondary arthritis, severe was also 
given.  

In a July 2007 VA compensation and pension examination it was 
noted that range of motion of the right elbow was 60 to 130 
degrees of flexion with a solid endpoint.  Three repetitions 
of flexion extension of the elbow did not result in any 
decrease in range of motion due to the Deluca factors.  The 
range of motion of the forearm was 60 degrees of pronation 
and 45 degrees of supination.  Three repetitions of rotation 
of the forearm did not result in any decrease in range of 
motion due to the Deluca factors.  The endpoint range of 
motion was solid and the right wrist had 30 degrees of 
flexion and 80 degrees of extension.  There was no decrease 
of range of motion due to the Deluca factors and no pain 
throughout range of motion at the wrist, elbow, or forearm.  
The right elbow had gross deformity with a prominent lateral 
humeral condyle.  There was no tenderness to palpation about 
the elbow or the wrist and no tenderness to palpation of the 
metacarpals of the hand.  It was noted that with the wrist in 
extended position, the veteran was unable to fully extend his 
third, fourth and fifth digits.  It was also noted that the 
veteran has flare-ups of pain.  

The examination further showed no instability of the elbow 
joint, wrist joint or any of the bony joints of the hand.  
There was 5/5 strength in the biceps, triceps, wrist 
extensors, flexors and hand intrinsics.  Plane radiographs 
demonstrated a healed fourth metacarpal fracture with ulnar 
deviation of the head of the metacarpal and significant 
shortening.  There was severe osteoarthritis of the radial 
carpal joint with narrowing and collapse.  Radiograph of the 
right elbow showed a nonunion of prior olecranon fracture and 
evidence of osteoarthritis of the ulnar humeral joint, which 
was moderate to severe in nature.  The veteran was diagnosed 
with right elbow olecranon nonunion and osteoarthritis, right 
wrist, posttraumatic osteoarthritis, right fourth metacarpal 
fracture with healing and shortening.  The examiner opined 
that there was a relationship between the veteran's wrist 
injury and the decreased tendon excursion of the third, 
fourth, and fifth digits.  However, he did not think there 
was any relationship between the disability in the third, 
fourth, and fifth digits attributable to the elbow 
specifically.  

					Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  As will be explained below, the Board 
concludes that a uniform evaluation is warranted for the 
issues at hand.  

Under Diagnostic Code 5211 (impairment of the ulna), a rating 
of 10 percent is warranted where there is malunion of the 
ulna with bad alignment.  A rating of 20 percent is warranted 
where there is nonunion of the ulna in the lower half.  A 
rating of 30 percent (20 percent if minor) is warranted where 
there is nonunion in the upper half, with false movement, 
without loss of bone substance or deformity.  A rating of 40 
percent (30 percent if minor) is warranted where there is 
nonunion in the upper half, with false movement, with loss of 
bone substance (1 inch, 2.5 cms) and marked deformity.  

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less warrants a 10 percent 
rating.  Limitation of pronation of the forearm of the major 
upper extremity warrants a 20 percent evaluation if motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation.  A 30 percent evaluation requires 
that motion be lost beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, DC  5213.

Normal elbow flexion is from 0 to 145 degrees; normal forearm  
pronation is from 0 to 80 degrees; and normal forearm  
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I (2007).  

DC 5213 also provides for a 20 percent rating for bone fusion 
with loss of supination and pronation of the forearm of the  
major upper extremity if the hand is fixed near the middle of 
the arc or in moderate pronation; a 30 percent rating 
requires that the had be fixed in full pronation.  A 40  
percent rating requires that the hand be fixed in supination 
or hyper pronation.  38 C.F.R. § 4.71a, DC 5213.   

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. §  
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v.  
Brown, 9 Vet. App. 7 (1996);  See also C.F.R. § 4.71a, DC 
5205-5207. 

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would  
overcompensate the claimant for the actual impairment of his  
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206  
(1993).  This would result in pyramiding, contrary to the  
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v.  
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet.  
App. 225 (1993).  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein (it is noted that the veteran received a copy of the 
ratings table in the statement of the case mailed to him in 
June 2004). Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  Thus, a person having a 60 
percent disability is considered 40 percent efficient.  
Proceeding from this 40 percent efficiency, the effect of a 
further 30 percent disability is to leave only 70 percent of 
the efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether.  The 
individual is thus 72 percent disabled, as shown in Table I 
opposite 60 percent and under 30 percent.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.  If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.

        Analysis

Entitlement to an increased rating for resection of the 
distal right ulna with arthritis (dominant) currently rated 
at 20 percent disabling.

The veteran seeks a disability rating in excess of 20 percent 
disabling for resection of the distal right ulna with 
arthritis (dominant).  As will be explained below, the 
preponderance of the evidence is against a higher rating.  

A rating higher than 20 percent disabling for the veteran's 
resection of the distal right ulna with arthritis (dominant) 
is not warranted.  The July 2007 VA compensation and pension 
examination showed no tenderness to palpation about the elbow 
or the wrist and no tenderness to palpation of the 
metacarpals of the hand.  When the wrist was in extended 
position, the veteran was unable to fully extend his third, 
fourth and fifth digits.  Plane radiographs demonstrated a 
healed fourth metacarpal fracture with ulnar deviation of the 
head of the metacarpal and significant shortening.  There was 
severe osteoarthritis of the radial carpal joint with 
narrowing and collapse.  Radiograph of the right elbow showed 
a nonunion of prior olecranon fracture and evidence of 
osteoarthritis of the ulnar humeral joint, which was moderate 
to severe in nature.  Flare-ups were noted and there was no 
instability of the elbow joint, wrist joint or any of the 
bony joints of the hand.  

This evidence is relatively consistent with the prior 
examinations.  The June 2004 examination showed severe right 
elbow deformity and extensive hypertrophic bone reaction 
involving all bones composing the elbow joint.  In the June 
2003 examination the veteran reported increasing pain and 
stiffness and tenderness about the elbow at the level of the 
joint line, both medially and laterally, and tenderness about 
his wrist at the level of the joint were noted.  There was 
forearm deformity at the wrist joint with advance 
osteoarthritis of the radial carpal joint.  There was also an 
absence of the distal ulna due to a prior resection and 
advanced arthritic changes in the distal radial ulnar joint, 
as well as in the radial carpal joint.  His distal radius was 
in a fixed malunion type position with dorsal angulation of 
about 15 degrees.  The elbow showed advance osteoarthritis 
with large osteophytes and lack of joint space.  The 
examination also showed a limited range of motion of 35 
degrees of ulnar deviation and 20 degrees of radial 
deviation.  The September 1997 examination showed the veteran 
had 30 degrees of radial and ulnar deviation and the July 
1996 examination showed ulna deviation of the right wrist was 
limited to 20 degrees and radial deviation was limited to 
about 10 degrees.  These findings justify no more than a 20 
percent disability rating.  

Accordingly, a rating higher than 20 percent for the 
veteran's resection of the distal right ulna with arthritis 
(dominant) is not warranted at this time.  Given that there 
is no showing of nonunion in the upper half, with false 
movement, without loss of bone substance or deformity, or 
nonunion in the upper half, with false movement, with loss of 
bone substance (1 inch, 2.5 cms) and marked deformity, a 
rating higher than 20 percent disabling is not warranted.  
The Board has considered the veteran's lay statements.  
However, even his lay statements do not support an evaluation 
in excess of 20 percent.  Regardless, far more probative is 
the result of the 2007 VA examination that was prepared by a 
skilled examiner and contained objective testing and a 
factual foundation for the opinions reached. 

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

Evaluation of residuals of chip fracture of the right elbow 
with arthritis and limited motion (dominant).  

Initially, the Board notes that the veteran filed this claim 
for benefits May 30, 1997.  However, when he was granted 
service connection for residuals of chip fracture of the 
right elbow with arthritis and limited motion, he was given 
an effective date of April 24, 1997 which was when his other 
claims for benefits were filed, not the current claim.  
Because the veteran was issued an earlier effective date for 
this claim and there has been no action to change the 
effective date to reflect the actual date this claim was 
filed, the Board will continue to evaluate this claim based 
on the effective date of April 24, 1997.  

The veteran seeks an evaluation in excess of his staged 
rating of 0, 10, and 20 percent disabling for residuals of 
chip fracture of the right elbow with arthritis and limited 
motion.  The Board first must determine if a rating in excess 
of 0 percent disabling for residuals of chip fracture of the 
right elbow with arthritis and limited motion is warranted 
for the period of April 24, 1997 to May 30, 1997.  The Board 
must also determine if a rating in excess of 10 percent 
disabling for residuals of chip fracture of the right elbow 
with arthritis and limited motion is warranted for the period 
of May 30, 1997 to July 12, 2007.  The AOJ has assigned a 
staged rating.  The Board does not agree. 

In the September 1997 examination, it was noted that the 
veteran's right elbow dislocation was reduced and the various 
fractures repaired.  Partial ankylosis of the right wrist and 
elbow was also noted.  An impression of advanced degenerative 
change at the right elbow joint with sclerosis and narrowing 
at the articulation of the radius with the capitulum was 
given.  The May 1999 examination showed that the veteran's 
right elbow was moderately ankylosed and that he had 50 
degrees of flexion in its fully extended position and 120 
degrees of flexion maximum.  His right elbow exhibited 50 
degrees of pronation and 20 degrees of supination, and his 
right forearm had no palpable tenderness.  

Based upon the May 1999 examination and the noted 
typographical errors in the September 1997 regarding the 
elbow, the Board is unable to conclude that the veteran was 
only 0 percent disabled from April 24, 1997 to May 30, 1997 
and only 10 percent disabled from May 30, 1997 to July 12, 
2007.  

A 20 percent rating is assigned when motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  Although the June 2003 examination showed 70 
degrees of pronation and the June 2004 examination showed 
full pronation, the May 1999 examination showed that the 
veteran had 50 degrees of pronation.  Since it has been shown 
that motion was lost beyond the last quarter of the arc 
during this appeal, the Board finds that a uniform evaluation 
of 20 percent disabling is warranted.  

The Board must now decide if the evidence supports an 
evaluation higher than 20 percent disabling for residuals of 
chip fracture of the right elbow with arthritis and limited 
motion.  After a careful review of the evidence the Board 
finds that an evaluation in excess of 20 percent disabling is 
not warranted.  

A 30 percent evaluation is warranted if the veteran can show 
that motion is lost beyond the middle of the arc or that the 
hand is fixed in full pronation.  A 40 percent rating 
requires that the hand be fixed in supination or hyper 
pronation.  38 C.F.R. § 4.71a, DC 5213.  The veteran's July 
2007 compensation and pension examination showed that the 
range of motion of the right elbow was 60 to 130 degrees of 
flexion with a solid endpoint.  It was noted that three 
repetitions of the flexion extension of the elbow did not 
result in any decrease in range of motion due to the Deluca 
factors.  The range of motion of the forearm had 60 degrees 
of pronation and 45 degrees of supination.  There was no pain 
throughout range of motion at the elbow and no tenderness to 
palpation about the elbow.  
This evidence is relatively consistent with the prior 
examinations.  The June 2004 examination showed that the 
veteran's right elbow was severely deformed and that he had a 
range of motion between 45 and 120 degrees.  He had full 
pronation and zero degrees of supination.  The June 2003 
examination showed 45 degrees flexion contracture in his 
right elbow, so his range of motion was from 45 degrees to 
130 degrees of flexion and 20 degrees of supination.  The 
examination also showed the veteran had 70 degrees of 
pronation of his forearm.  There was some tenderness about 
the elbow at the level of the joint line, both medially and 
laterally.  There was no fixed ankylosis.  The May 1999 
examination showed that the veteran's right elbow exhibited 
50 degrees of pronation and 20 degrees of supination, and his 
right forearm had no palpable tenderness.  These findings 
justify no more than a 20 percent evaluation.  

Because the evidence does not show that motion is lost beyond 
the middle of the arc or that the hand is fixed in full 
pronation, or that the hand is fixed in supination or hyper 
pronation, an evaluation in excess of 20 percent is not 
warranted at any time during the pendency of this claim.  See 
Hart, supra. 

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by See Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Entitlement to a combined service connected disability 
evaluation in excess of 40 and 50 percent.  

The veteran asserts that he is entitled to a higher  combined 
rating award for all his service connected disabilities.  The 
Board finds against this claim.  

In applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's service-connected disability ratings of 20 
percent (residuals of resection , distal ulna with 
arthritis), 20 percent (residual of chip fracture, right 
elbow with arthritis and limitation of motion), 10 percent 
(residuals of fracture, right radius) and 10 percent 
(hypertension), a combined evaluation of 48 is derived.  Put 
another way, in using the ratings table for these separately 
evaluated disabilities, the following equations are 
illustrative: 20 percent (residuals of resection , distal 
ulna with arthritis) combined with 20 percent (residual of 
chip fracture, right elbow with arthritis and limitation of 
motion)= 36 combined value; then, 36 combined with 10 
(residuals of fracture, right radius) = 42 combined value; 
then, 42 combined with 10 (hypertension) = 48 combined value 
(or 50 percent, rounded up).

The Board certainly appreciates the veteran's expressed 
confusion over the calculation of his combined schedular 
rating.  However, as shown, the computation of the combined 
schedular rating does not operate by way of simply adding all 
separate disability percentages.  There is an important 
distinction between adding percentages together and combining 
percentages together using the ratings table.  The ratings 
table is employed to obtain an evaluation that reflects the 
"efficiency" of the veteran as affected first by the most 
disabling condition followed by less disabling conditions in 
descending order.

As shown, the RO's calculation of the veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
rating by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An increased rating for resection of the distal right ulna 
with arthritis (dominant), currently rated at 20 percent 
disabling is denied.  

A rating of 20 percent disabling for residuals of chip 
fracture of the right elbow with arthritis and limited motion 
from April 24,1997 to May 30, 1997 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A rating of 20 percent disabling for residuals of chip 
fracture of the right elbow with arthritis and limited motion 
from May 30, 1997 to July 12, 2007 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A rating in excess of 20 percent disabling on and after July 
12, 2007 for residuals of chip fracture of the right elbow 
with arthritis and limited motion (dominant) is denied.  

A combined service connected disability evaluation in excess 
of 40 and 50 percent is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


